


EXHIBIT 10.31

 

NET LEASE

 

THIS NET LEASE is made as of May 12, 2009, by and between 39000 Associates LLC,
a Michigan limited liability company, whose address is 500 Griswold, 10th Floor,
Detroit, MI 48226 (“Landlord”), and A123 Systems, Inc., a Delaware corporation,
whose address is Arsenal on the Charles, 321 Arsenal Street, Watertown, MA 02472
(“Tenant”).

 

Section 1

Premises

 

1.01         Landlord hereby leases to Tenant the real property located at 39000
West Seven Mile Road in the City of Livonia, Wayne County, State of Michigan,
consisting of 291,000 rentable square feet as more particularly described on
Exhibit A and shown on Exhibit B, attached hereto, together with and subject to
any easements or agreements that benefit such real property (the “Land”),
together with the building and all other improvements located on or under the
Land (the “Improvements”) (the Land and the Improvements, collectively, will
constitute and be referred to in this Lease as the “Premises”).

 

Section 2

Permitted Use

 

2.01         Tenant will have exclusive use of the Premises for all legal
purposes.  Without limiting the foregoing, Tenant may use the leased premises
for research and development, design, fabrication, component assembly,
installation and testing of hybrid and electric transportation and electric
power grid solutions and administrative/general office use and other uses
related to its business operations.  From and after the Commencement Date,
Tenant will have access and use of the entire Premises, including the roof,
twenty-four (24) hours a day, seven (7) days a week during the Term (as the same
may be extended).

 

Section 3

Term

 

3.01         The Commencement Date shall be the date on which the parties
execute this Lease and shall terminate on the last day of the month in which the
10th anniversary of the Commencement Date occurs (as may be extended hereunder
“Term”).  Landlord shall deliver physical possession of the Premises to Tenant
on the Commencement Date free and clear of all occupants and debris and personal
property but otherwise in the condition the same are in as of the date hereof. 
If the Commencement Date is not the first day of a month, then each “lease year”
will commence on the first day of the month following the Commencement Date.

 

3.02         Landlord shall pay to Tenant an improvement allowance in the amount
of $100,000.00 to be used for all Tenant expenses of any nature arising under
this Lease, payable in four consecutive monthly installments of $25,000.00 with
the first installment due within ten days from the date hereof. If Landlord
fails to make any such payment, Tenant shall be entitled to offset the unpaid
amount against Tenant’s next obligations to pay Rent, together with interest on
such amounts at the Default Rate, from the date the same should initially have
been paid, until the date so offset.

 

3.03         Provided Tenant is not then in default of the terms and conditions
of this Lease beyond any applicable cure period, Tenant will have two
(2) options to extend this Lease Term for periods of five (5) years each from
and after the expiration of the then current Term.   Such options to extend the
Lease Term shall be deemed validly exercised only if Landlord receives Tenant’s
written notice of exercise of option to extend the

 

--------------------------------------------------------------------------------


 

lease term no later than nine (9) months prior to the expiration of the then
current Lease Term.  Time is of the essence in the delivery of the written
notices of exercise.  The giving of such notice by Tenant shall automatically
extend the Lease and no instrument of renewal need be executed.  In the event
that Tenant fails to give such notice to Landlord, this Lease shall
automatically terminate at the end of the initial term and the Tenant shall have
no further option to extend the term of this Lease.  During each extended Lease
Term, all terms and conditions of the Lease will continue and remain in full
force and effect provided, however, the Basic Rent during such extended Term
shall be, at Tenant’s election (to be exercised pursuant to Section 4.02),
either (a) as set forth in the chart below in this Section 3.03, or (b) at 95%
of the then current fair market rate of the Premises as determined by comparison
to the market rate for comparable properties in the I-275 corridor in the
immediately surrounding area (determined pursuant to Section 4.02).

 

If Tenant elects to extend the Lease Term for one additional five (5) year term
and selects option (a) above:

 

 

 

(i) Basic Rent during the first year of the first extension term (Year 11)

 

$181,875.00 per month

(ii)  Basic Rent during the second year of the first extension term (Year 12)

 

$187,331.25 per month

(iii)  Basic Rent during the third year of the first extension term (Year 13)

 

$192,951.19 per month

(iv)  Basic Rent during the fourth year of the first extension term (Year 14)

 

$198,739.73 per month

(v)  Basic Rent during the fifth year of the first extension term (Year 15)

 

$204,701.92 per month

 

 

 

If Tenant elects to extend the Lease Term for a second five (5) year term and
selects option (a) above:

 

 

 

(vi)  Basic Rent during the first year of the second extension term (Year 16)

 

$210,842.98 per month

(vii)  Basic Rent during the second year of the second extension term (Year 17)

 

$217,168.27 per month

(viii)  Basic Rent during the third year of the second extension term (Year 18)

 

$223,683.32 per month

(ix)  Basic Rent during the fourth year of the second extension term (Year 19)

 

$230,393.82 per month

(x)  Basic Rent during the fifth year of the second extension term (Year 20)

 

$237,305.63 per month

 

3.04         Upon request of either Landlord or Tenant, the other will forthwith
execute a written instrument confirming the Commencement Date, the Rent
Commencement Date, the then applicable Basic Rent and the expiration date of the
Term, and such other facts as may reasonably be requested.

 

--------------------------------------------------------------------------------


 

Section 4

Basic Rent and Additional Rent

 

4.01         Tenant will pay to Landlord, as basic net annual rent (“Basic
Rent”), for the original Term of this Lease, as follows:

 

(i)            June 1, 2009 (the “Rent Commencement Date”) through May 31, 2010

 

$43,750.00 per month

 

 

 

(ii)           June 1, 2010 through May 31, 2019

 

$127,312.50 per month

 

4.02         The process for the determination of the current fair market rate
will be as follows:  within 15 days of receipt of Tenant’s notice of exercise of
option to extend, Landlord will notify Tenant of Landlord’s estimation of the
fair market rate for the Premises using Landlord’s best good-faith efforts. If
Landlord and Tenant cannot agree on the fair market rate of the Premises at
least eight months before the beginning of an extension term, then Tenant shall
have the right to rescind Tenant’s exercise of the extension option by written
notice to Landlord, in which event the lease shall terminate upon the end of the
initial term.  If Tenant does not rescind Tenant’s exercise of the extension
option, then Tenant shall elect either to accept as the Basic Rent for such
extension term the scheduled rent chart set forth in Section 3.01 or to enter
into arbitration to determine the fair market rent.  If Tenant elects to
arbitrate, Landlord and Tenant will try to agree on a single appraiser not later
than seven months before the beginning of the extension term. If a single
appraiser is appointed as described above, then that appraiser will determine
the fair market rate. If Landlord and Tenant cannot agree on a single appraiser
within seven months before the beginning of the extension term, then Landlord
and Tenant will each appoint one appraiser not later than six months before the
beginning of an extension term. Within 10 days thereafter, the two appointed
appraisers will propose their estimates of fair market rate and will appoint a
third appraiser. If the two appointed appraisers cannot agree on a third
appraiser, a third appraiser will be appointed by the American Institute of Real
Estate Appraisers. The third appraiser shall select the proposal from Landlord’s
and Tenant’s appraisers that most closely reflect the third appraiser’s own view
of fair market rate.  If either Landlord or Tenant fails to appoint its
appraiser within the prescribed time period, or if a party’s appraiser fails to
propose a fair market rate within the time periods set forth above, the single
appraiser appointed (or proposing a fair market rate, as applicable) will
determine the fair market rate. If both parties fail to appoint appraisers
within the prescribed time periods, then the first appraiser appointed by a
party will determine the fair market rate. Each party will bear the cost of its
own appraiser and the parties will share equally the cost of the single or third
appraiser, if applicable. Appraisers must have at least ten years experience in
the appraisal of industrial/manufacturing property for comparable properties in
the I-275 corridor in the immediately surrounding area, and be members of
professional organizations such as the American Institute of Real Estate
Appraisers or the equivalent.  For the purpose of this appraisal, the term “fair
market rate” for the Premises means the net rent that a ready and willing tenant
would pay for the Premises (including Landlord’s maintenance obligations
hereunder, but without any material tenant improvement allowance or rent
abatement period) as fixed minimum rent to a ready and willing Landlord of
the Premises assuming such space was exposed for lease on the open market for a
reasonable period of time, could be used for the permitted use hereunder and was
improved to its then existing level; provided, however, that in determining the
fair market rent, appraisers shall be instructed to ignore any increase in the
fair market rate of the property attributable to the dry rooms, warehouse and
racking equipment, and information technology equipment installed by Tenant.

 

In the event that 95% of the fair market rate for either extension term is
determined by this appraisal process (“Appraisal Rent”) to be less than the rent
schedule listed in Section 3.03 but greater than the rent schedule listed below
for such extension term, then the Appraisal Rent shall apply for such extension
term.  In the event that the Appraisal Rent for either extension term is
determined to be less than the “floor” rent for such extension term set

 

--------------------------------------------------------------------------------


 

forth in the chart below in this Section 4.02, the rent for such extension term
shall be (notwithstanding the result of the fair market rate determination) as
follows:

 

First five (5) year extension term:

 

 

 

 

 

(i)      Basic Rent during the first year of the first extension term  (Year 11)

 

$145,500.00 per month

(ii)     Basic Rent during the second year of the first extension term  (Year
12)

 

$149,865.00 per month

(iii)    Basic Rent during the third year of the first extension term  (Year 13)

 

$154,360.95 per month

(iv)    Basic Rent during the fourth year of the first extension term  (Year 14)

 

$158,991.78 per month

(v)     Basic Rent during the fifth year of the first extension term  (Year 15)

 

$163,761.53 per month

 

 

 

Second five (5) year extension term:

 

 

 

 

 

 

(vi)  Basic Rent during the first year of the second extension term  (Year 16)

 

$168,674.38 per month

(vii)  Basic Rent during the second year of the second extension term  (Year 17)

 

$173,734.61 per month

(viii)  Basic Rent during the third year of the second extension term  (Year 18)

 

$178,946.65 per month

(ix)  Basic Rent during the fourth year of the second extension term  (Year 19)

 

$184,315.05 per month

(x)  Basic Rent during the fifth year of the second extension term  (Year 20)

 

$189,844.50 per month

 

4.03         If the Rent Commencement Date is not the first day of a month,
Basic Rent for the partial month will be prorated and paid on the Rent
Commencement Date so that thereafter all monthly installments of Basic Rent will
be due and payable on the first day of each and every month during the Term. 
Each monthly installment of Basic Rent will be paid in advance, without any
set-offs or deductions and without any prior demand, on the first day of each
and every month during the Term at the office of Landlord at the address first
shown above, or at such other place as Landlord, from time to time, may
designate in writing.

 

4.04         It is the intention of the parties that the Basic Rent payable
hereunder will be absolutely net to Landlord, so that this Lease will yield to
Landlord the net annual rent specified herein during the Term of this

 

--------------------------------------------------------------------------------


 

Lease; and that except as provided in Sections 8.01 and 8.03, all costs,
expenses, and obligations of every kind and nature whatsoever relating to the
Premises will be paid by Tenant.  Any payment required by Tenant under this
Lease other than Basic Rent is referred to as “Additional Rent” (Basic Rent and
Additional Rent is sometimes collectively referred to as “Rent”).  Any Basic
Rent or Additional Rent payable by Tenant to Landlord pursuant to this Lease not
received by Landlord within five days of the due date will be subject to a late
charge of 2% of the amount of such delinquent payment; however, Tenant will be
entitled to one written notice per lease year before the imposition of a late
charge.  In addition to the foregoing late charge, a Basic Rent or Additional
Rent not paid when due will bear interest at the rate of 3% over the prime rate
then in effect as published in the Wall Street Journal, but in no event in
excess of the highest rate then allowed under any applicable usury laws during
the period of such delinquency (“Default Rate”).  Tenant acknowledges that such
late and interest charges cover Landlord’s administrative costs, are reasonable,
and are not to be construed as a penalty.  Such late charge and default interest
rate will be due and payable together with the next regular installment of Basic
Rent.  In addition to the foregoing charges, if Tenant defaults in the payment
of any payment required to be made by Tenant hereunder, Landlord may, but will
not be obligated to, make such payment in which event the amount thereof will be
payable as Additional Rent to Landlord by Tenant upon demand together with
interest at the Default Rate from the date of such payment by Landlord until
receipt of such payment; and upon default of such payment, Landlord will have
the same remedies as on default in the payment of Basic Rent.  The obligation
hereunder to pay late charges, interest, and other costs exists in addition to,
not in place of, the other default provisions set forth herein.

 

4.05         Upon delivery to Tenant of a fully executed lease Tenant will
simultaneously deliver to Landlord the sum of $43,750.00, representing the first
full monthly installment of Basic Rent.

 

Section 5

Taxes and Assessments

 

5.01         Tenant will pay as Additional Rent all taxes and assessments
(including special assessments, if any), that may be levied or assessed by any
lawful authority during the Term of this Lease against the Premises, or any part
thereof, or against any building at any time situated thereon (collectively
“Taxes”).  “Taxes” will include, without limitation, any present or future
enactment by the United States, the State of Michigan, the city or municipality
in which the Premises is located, or any political subdivision thereof, or any
governmental authority having jurisdiction thereover that imposes a tax and/or
assessment of any kind or nature upon, against, or with respect to the rentals
and other charges payable by Tenant to Landlord derived from the Premises, or
with respect to Landlord’s (or the individuals or entities which form the
Landlord herein) ownership of the Land and/or the Improvements, as currently
taxed, and/or either in addition to, or by way of substitution for, all or any
part of the Taxes levied or assessed against the Premises, exclusive only of
general income taxes and inheritance, estate, succession, transfer, gift,
franchise, or capital stock tax, or any income taxes arising out of or related
to ownership and operation of income-producing real estate, and any increase in
taxes and assessments resulting from Landlord’s sale of, or other transfer of
its interest in the Building (Landlord represents to Tenant that it has not
received any written notice of any pending assessments).

 

All such Taxes will be paid by Tenant to Landlord or directly to the assessing
or collecting authority, if Landlord so directs in writing, on or before the
date same become delinquent.  Upon request by Landlord’s institutional mortgage
lender (“Mortgagee”), an estimated amount of such Taxes will be paid monthly by
Tenant pursuant to the requirements of a tax escrow account established by such
Mortgagee, provided the escrow arrangements are reasonably satisfactory to
Tenant.

 

The Taxes for the first and last years of the Term, or any extensions thereof,
will be prorated between Landlord and Tenant in accordance with the local custom
for such proration, so that Tenant will be responsible only for such Taxes as
may be attributable to the period included in the Term of this Lease.

 

--------------------------------------------------------------------------------


 

Section 6

Utilities

 

6.01         Tenant will pay as Additional Rent all charges and assessments made
against the Premises for water, sewer, gas, electricity, telephone, heating, air
conditioning, and for the consumption and use of all utilities of any nature, as
and when due, during the Term and continuance of this Lease.  Upon the
Commencement Date, all such utilities shall be placed in Tenant’s name.

 

Section 7

Insurance

 

7.01         Tenant will maintain a policy insuring the Improvements against
so-called “all risk” perils for full replacement cost, including loss of rental
income, which policy will name Landlord as the named insured (and loss payee),
and Landlord’s Mortgagee as “mortgagee” under a standard mortgagee clause.

 

7.02         Tenant will maintain commercial general liability insurance
including Landlord and Landlord’s Mortgagee as additional insureds.  The limits
of this coverage will be not less than $2,000,000.00 per occurrence, and
$4,000,000.00 general aggregate, provided that these limits of coverage may be
increased, for commercially reasonable reasons consistent with industry
standards, upon written notice by Landlord to Tenant.  Such limits may be
achieved through use of primary and excess/umbrella coverage.

 

7.03         Tenant will maintain so-called “all risk” perils property insurance
for full replacement cost insuring all of Tenant’s stock and trade, inventory,
movable trade fixtures, equipment, leasehold improvements, furniture,
furnishings, and all personal property of any nature located at the Premises. 
Notwithstanding anything in this Lease to the contrary, all of the
aforementioned property will remain at Tenant’s sole risk, and Landlord will not
be liable under any circumstances for any damage to or loss of such property
arising from acts of negligence of any person, or for any reason whatsoever
except to the extent such damage or loss is due to the negligence or misconduct
of Landlord, its agents or employees.  In no event will the Landlord be liable
to Tenant for any loss of profits, damage to equipment, lost or stolen
equipment, or personal property, or any special, consequential, or indirect,
direct, or punitive damages.  Tenant will be solely responsible and obligated to
obtain business interruption insurance and other necessary insurance coverage
for such losses.

 

7.04         All insurance required by this Section to be carried by Tenant will
be in such form and will provide such coverage and extended coverage and be
written by such underwriters and insurance companies as Landlord, or Landlord’s
Mortgagee, may reasonably require.  Unless otherwise specified by Landlord, all
insurance policies required by this Section 7 will (i) be issued by an insurance
company having a Best rating of “A, IX” or better, (ii) require 30 days written
notice to Landlord and to Mortgagee before cancellation or change in coverage,
scope, or the amount of the policy, and (iii) provide that such insurance
company waives all right of recovery by way of subrogation against Landlord, or
its Mortgagee, in connection with any damage covered by such policy.  A
certificate of insurance, together with the evidence of payment of premium, will
be delivered to Landlord prior to the Commencement Date and thereafter at the
expiration of the term of the policy.  If Tenant fails to obtain and maintain
all or any of the insurance required by this Section, then upon ten days written
notice to Tenant, Landlord may (but will not be required to) procure or renew
such insurance; and any amounts paid by Landlord for such insurance will be
immediately payable by Tenant to Landlord as Additional Rent.  At Landlord’s
request, the casualty and/or liability insurance required by this Section  will
be obtained by Landlord (upon consultation with Tenant) at Tenant’s expense; and
Tenant will pay (or reimburse) Landlord for the premiums of such insurance, as
Additional Rent, within 20 days after receipt of an invoice therefore.

 

7.05         Each party does hereby release and discharge the other party and
all of its members, partners, officers, directors, shareholders, agents,
employees, and affiliates from and against any liability arising out of any
loss, damage, or injury caused by fire or any other casualty for which insurance
(permitting waiver of

 

--------------------------------------------------------------------------------


 

liability and subrogation) is, or required to be, carried by the injured party
at the time of such loss, damage, or injury to the extent of any recovery by the
injured party under such insurance.

 

7.06         Tenant will comply, at its own expense, with any requirements
pertaining to the Premises requested or imposed by any insurance company which
is necessary for the maintenance of the insurance provided for in this
Section 7.

 

Section 8

Condition of Premises / Maintenance

 

8.01         Notwithstanding anything to the contrary contained in this Lease,
Landlord shall maintain, at Landlord’s sole cost and expense, in good
appearance, maintenance and repair, the structural integrity of the roof and
exterior walls of the building that comprises a part of the Improvements, and
the detention ponds on the Premises, except for any such required maintenance
and repairs resulting from Tenant’s negligent acts or omissions.

 

8.02         Except as provided in Section 8.01, Tenant will, at its own
expense, keep and maintain the Premises, including, but not limited to the
foundation, windows, window frames, doors, all structures, all electrical,
mechanical, plumbing and utility systems, and all portions of the Land,
including the grounds, landscaping, sprinkler system, sidewalks, driveways,
underground utility lines, and parking areas, in good appearance, maintenance,
and repair, including any and all replacements thereof, and Tenant will also be
responsible for any repairs, additions, or alterations to the Improvements or to
any of the systems located therein or on or under the Land that are required by
any law, statute, ordinance, rule, regulation, governmental authority, or
insurance carrier.

 

8.03         No other representations, either expressed or implied, have been
made by Landlord or Landlord’s agent that are not expressly set forth herein;
and Tenant hereby agrees to accept the Premises in “as is” condition subject
only to the obligation of Landlord to ensure that upon the Commencement Date of
the Lease, the Premises will be vacant, broom clean and free of any equipment
and furniture from previous tenants, and all building systems will be in good
working condition.

 

Section 9

Use of Premises

 

9.01         Landlord represents, to the best of its knowledge, that upon the
Commencement Date, the base building core, shall, and surrounding site work,
comply with all current applicable laws, regulations, and building codes,
including, without limitation, all applicable zoning, land use and environmental
laws and agreements, the requirements of all easement and encumbrance documents,
and all laws governing nondiscrimination in public accommodations and public
facilities that pertain to the Americans with Disabilities Act (ADA) and all
accommodations thereunder; and Tenant covenants to keep the same in compliance
throughout the Term.  Landlord further represents and warrants to Tenant that
(a) the uses of the Premises contemplated hereunder for office, warehouse,
manufacturing, and distribution purposes are permitted as of right at the
Premises; (b) Landlord holds fee simple title to the Premises, subject to no
mortgage other than The Private Bank and Trust Company; (c) Landlord has full
power and authority to enter into this Lease and has obtained all consents and
taken all actions necessary in connection therewith; and (d) no other party has
any possessory right to the Premises or has claimed the same.

 

9.02         Tenant will not use, or permit any person to use, the Premises, or
any part thereof, for any immoral purpose or any use or purpose in violation of
the laws of the United States, the laws, ordinances, or other regulations of the
federal government, the state, or the municipality in which the Premises are
located, or

 

--------------------------------------------------------------------------------


 

of any other lawful authorities.  Tenant will promptly comply, at Tenant’s sole
cost and expense, with all laws, ordinances, rules, regulations, and orders
affecting the Premises hereby leased, including the cleanliness, health, safety,
occupation, access, and use of the Premises.

 

9.03         All signs and advertising displayed in and about the Premises will
only advertise the business carried on upon the Premises.  No sign will be
displayed, except as approved in advance, in writing, by Landlord, which
approval will not be unreasonably withheld or delayed.  Tenant will promptly
comply, at Tenant’s sole cost and expense, with all laws, ordinances, rules,
orders, and regulations in any way relating to Tenant’s sign(s) or advertising.

 

9.04         Landlord has provided Tenant a Phase I Environmental Report, dated
April 10, 2009 prepared by Bureau Veritas North America, Inc., as their Project
No. 11009-109058.00.  Landlord represents to Tenant that this Report constitutes
all of Landlord’s knowledge and information pertaining to the environmental
condition of the Premises. Landlord and Tenant shall promptly deliver to the
other any subsequent environmental assessments performed by them.  Except to the
extent used in connection with the operation of Tenant’s business in compliance
with applicable laws, Tenant will not manufacture, use, store, generate, treat,
or dispose of any hazardous substance on the Premises, or cause, suffer, or
permit the same to be done by any person or entity.  For purposes of this
Section, the term “hazardous substance” will mean any substance, the
manufacture, use, treatment, storage, transportation, or disposal of which is
regulated by any law having as its object the protection of public health,
natural resources, or the environment.  Each party will promptly supply to the
other party (i) all notices, demands, inquiries, or claims received from any
person or entity as a result of hazardous substances alleged to be on or
emanating from the Premises or any adjacent property, and (ii) any notices,
reports, or applications for licenses, permits, or approvals submitted by or on
behalf of Tenant to any environmental regulatory agency affecting the Premises
or any adjacent property.  Tenant will promptly furnish to Landlord any
information requested by Landlord concerning Tenant’s operations on the
Premises, unless such information is of a proprietary nature.  In the event that
any hazardous or toxic substance is discovered to have been released by Tenant,
its employees, agents, invitees, contractors, suppliers, or third parties under
Tenant’s control, upon or emanating from the Premises during the Term of this
Lease, whether such discovery is made during the Term of this Lease or after the
expiration of the Term (as the same may be extended), or indicated in the
environmental audit report or resulting from such additional investigation and
testing, Tenant will, at its sole cost and expense, take all steps required by
law to remediate any contamination or damage resulting therefrom, in full
compliance with all applicable laws and regulations and to the reasonable
satisfaction of Landlord respecting the commercial/industrial use of the
Premises. If such remediation is required after expiration of the Term, Landlord
shall provide Tenant with reasonable access rights to the Premises to enable
Tenant to perform its obligations. Tenant will defend, indemnify, and hold
Landlord harmless from and against any liabilities, including, without
limitation, judgments, fines, penalties, court costs, and actual attorneys’ fees
claimed or asserted against or sustained by Landlord resulting from Tenant’s
failure to fully comply with the provisions of this Section.  Landlord hereby
agrees to defend, indemnify and hold Tenant harmless from and against any and
all loss, cost, damage, claim or expense (including legal fees) incurred in
connection with or arising out of or relating in any way to the presence of
hazardous or toxic materials or oil as of the date hereof in or on the Premises
or the release by Landlord, its employees, agents, invitees, contractors,
suppliers, or third parties under Landlord’s control, upon or emanating from the
Premises during the Term of this Lease, whether such discovery is made during
the Term of this Lease or within six months after the expiration of the Term (as
the same may be extended), or indicated in the environmental audit report or
resulting from such additional investigation and testing.

 

--------------------------------------------------------------------------------


 

Section 10

Damage by Fire or Other Casualty

 

10.01       In the event that, at any time during the Term of this Lease, any of
the Improvements on the Premises are partially destroyed or damaged in whole or
in part by fire or other casualty under insurance carried by Landlord and Tenant
as required herein, so as to become partially or totally untenantable, then, at
Tenant’s election, the damage to the Premises will be repaired out of the
insurance proceeds to be provided by Tenant hereunder, such work to be performed
by either Landlord or Tenant, as selected by Tenant; and the Basic Rent will be
abated in proportion to the floor area of the Premises rendered untenantable to
the extent Landlord receives the proceeds of the rent insurance required to be
carried by Tenant hereunder.  The obligation of the Landlord hereunder will be
limited to reconstructing the Premises, substantially to the plans and
specifications for the original construction as may be reasonably practicable
under the circumstances, and subject to any applicable building or zoning
rules and regulations.  In no event will Landlord be required to repair or
replace Tenant’s supplies, trade fixtures, furnishings, or equipment.

 

10.02       Notwithstanding anything to the contrary contained in this Lease, if
any of the Improvements on the Premises are partially destroyed or damaged in
whole or in part by fire or other casualty, Tenant shall have the right,
exercisable by notice to Landlord, to terminate this Lease if (a) during the
last year of the Term (as same may be extended) the Premises are damaged by fire
or other casualty and, in Tenant’s reasonable estimation, are not able to be
restored within three (3) months from the date on which actual restoration work
would commence, or (b) at any point during the Term, the Premises are damaged by
fire or other casualty and, in Tenant’s reasonable estimation, are not able to
be restored within nine (9) months from the date on which actual restoration
work would commence.

 

10.03       Notwithstanding anything to the contrary contained in this Lease,
either Tenant or Landlord shall have the right, exercisable by notice to the
other party, to terminate this Lease if any of the Improvements on the Premises
are partially destroyed or damaged in whole or in part by fire or other casualty
(a) in the last nine (9) months of the Term and term extension options pursuant
to Section 3.03 are available but not exercised by Tenant, or (b) in the last
year of the Term and no further term extension options are available to Tenant.

 

Section 11

Alterations

 

11.01       Tenant may make interior cosmetic alterations or improvements (i.e.,
painting, carpeting, flooring, etc) without Landlord’s prior consent.  All
exterior cosmetic alterations or improvement will require Landlord’s prior
written consent, but such consent may not be unreasonably withheld, conditioned,
or delayed.  Non-cosmetic alterations or improvements costing in excess of
$500,000.00 per year shall be subject to Landlord’s prior written consent, not
to be unreasonably withheld, conditioned, or delayed.  Landlord’s failure to
withhold its approval in writing (specifying in reasonable detail the reasons
for withholding approval) within fifteen (15) days after request therefor by
Tenant shall be deemed to be a grant of consent by Landlord.  Except for the dry
rooms, warehouse and racking equipment, and information technology equipment
which shall remain the property of Tenant and may be removed by Tenant upon the
termination of this Lease, any other structural alterations, additions or
improvements shall become part of the Premises and the property of Landlord. 
Tenant shall remove its personal property, trade fixtures, and moveable
equipment at the end of the Term.

 

Section 12

Eminent Domain

 

12.01       If any material portion of the Premises is taken under the power of
eminent domain, Tenant may, at its option and in its sole discretion, at any
time after the entry of the verdict or order for such taking, terminate this
Lease upon at least ninety (90) days prior written notice to Landlord.  If the
entire Premises is taken under the power of eminent domain, then the Term of
this Lease will cease as of the day actual possession will be taken by such
power; and the Rent will be paid up to that date with a prorata refund by
Landlord of any prepaid Rent.

 

--------------------------------------------------------------------------------


 

12.02       If a material portion of the Premises is taken by eminent domain and
Tenant does not elect to terminate this Lease, this Lease will terminate only as
to the parts so taken as of the day possession will be taken by such public
authority; thereafter, all of the Terms herein will continue in effect, except
the Basic Rent will be reduced equitably to reflect the configuration of the
Premises following the taking.  If this Lease is not terminated following such a
condemnation or taking, Landlord, as soon as is reasonably practicable after
such condemnation or taking and the determination and payment of Landlord’s
award on account thereof, will expend as much as may be necessary of the net
amount awarded to Landlord (and released by the Mortgagee) to restore
(consistent, however, with zoning laws and building codes then in existence) so
much of the Improvements to as nearly like its condition prior to such taking as
will be economically practicable.

 

12.03       The whole of any award or compensation for any portion of the
Premises taken, condemned, or conveyed in lieu of taking or condemnation will be
solely the property of and payable to Landlord, except that portion attributable
to Tenant’s loss of business and moving expenses.

 

Section 13

Assignment or Subletting

 

13.01       Tenant may not assign, sublet, encumber, or in any manner transfer
this Lease or any interest in this Lease without the prior written consent of
Landlord, which consent will not be unreasonably withheld or delayed. 
Notwithstanding anything to the contrary contained in this Lease, Tenant may,
without Landlord’s prior written consent, but upon notice to Landlord, sublet
all or any portion of the Premises or assign Tenant’s interest in this Lease to:
(a) a subsidiary, affiliate, parent or other entity to Tenant which controls, is
controlled by, or is under common control with, Tenant; (b) a successor entity
to Tenant resulting from merger, consolidation, non-bankruptcy reorganization,
or government action; or (c) a purchaser of all or any significant portion of
Tenant’s stock or assets.  Tenant shall not enter into a merger or sale of its
stock or assets as a sham transaction intended solely to circumvent the
restriction on assignment otherwise applicable hereunder.

 

Section 14

Bankruptcy or Insolvency

 

14.01       If, at any time, (i) a petition in bankruptcy is filed by or against
Tenant, (ii) Tenant will be adjudicated as bankrupt or insolvent, (iii) a
receiver or trustee is appointed for all or a portion of Tenant’s property,
(iv) Tenant makes an assignment for the benefit of creditors, (v) Tenant
voluntarily or involuntarily takes advantage of any debtor relief proceedings
under present or future law, or (vi) any of Tenant’s property is levied upon or
attached under process against Tenant, then Tenant will be deemed to have
committed a material breach of this Lease; and in any of said events, this
Lease, at the option of Landlord, may be canceled and terminated; and Landlord
may reenter the Premises; but, notwithstanding such termination, Tenant will
remain liable for all Rent and damages which may be due at the time of such
termination as herein provided and nothing herein will be deemed to preclude
Landlord from obtaining the maximum amount recoverable from Tenant under law in
any proceeding referred to in this Lease; and Tenant hereby covenants that in
the event of a termination or reentry under this Section, Tenant will be liable
to Landlord for the maximum amount recoverable from Tenant under the law
pertaining to the proceeding resulting in such reentry or termination by
Landlord.  As used in this Section, “Tenant” includes any guarantor of Tenant’s
obligations under this Lease.

 

Section 15

Breach and Remedies

 

15.01       If Tenant should fail to pay any Basic Rent, Additional Rent, or any
sum required by this Lease to be paid to Landlord at the time or in the manner
provided herein, or if default is made by Tenant in any of the other covenants
or conditions contained herein, and such default continues for thirty (30) days
after written

 

--------------------------------------------------------------------------------

 

notice from Landlord to Tenant of such default, then, in any such event,
Landlord will, at its option, in addition to, and not exclusive of, any other
remedy Landlord may have under this Lease or by law, without any further demand
or notice, be entitled to any one or more of the following remedies:  (i) to
re-enter the Premises and eject all persons in accordance with applicable law,
(ii) to declare this Lease at an end and terminated by notice to Tenant
delivered prior to the expiration of the cure period described in Section 15.02
without cure having been made, (iii) to recover from Tenant Rent or any other
sum due Landlord under this Lease, (iv) to recover from Tenant any actual,
direct (but not consequential or indirect) damages sustained by Landlord,
including, without limitation, all costs and expenses including reasonable legal
fees and costs, court filing fees, and leasing commissions, and (vii) to
continue this Lease in effect and relet the Premises or any part thereof, as
agent for and for the account of the Tenant, on such terms and conditions as
Landlord may deem advisable, in which event the rents received on such reletting
will be applied first to the expense of such reletting and collection, including
necessary renovation and alteration fees, reasonable attorney fees, and any real
estate commissions paid, and thereafter toward the payment of all sums due or to
become due Landlord hereunder; and if a sufficient sum is thus realized to pay
such sums and other charges, Tenant will pay Landlord any deficiency on demand,
notwithstanding Landlord may have released said Premises for an amount in excess
of the Rent stipulated in this Lease in prior or subsequent months; and Landlord
may bring an action for such deficiency at the time of any reletting.  Landlord
shall use commercially reasonable efforts to mitigate damages caused by Tenant’s
default.  The failure of Landlord to release all or any part of the Premises
will not release or affect Tenant’s liability for Rent or damages.  If Landlord
elects any one or more remedies granted above, Landlord will have the right to
elect one or more other remedies at any time thereafter.  No action of Landlord
will be construed as an election to terminate this Lease unless a court so
orders or written notice of such intention is given by Landlord to Tenant.

 

15.02       Notwithstanding anything to the contrary contained in this Lease,
Landlord may not exercise any of its rights or remedies under this Lease or at
law or in equity with respect to Tenant’s failure to perform or observe any of
its monetary or non-monetary obligations or covenants under this Lease except as
follows:  With respect to a monetary default, Tenant will be entitled to a seven
day written notice and opportunity to cure up to once per Lease Year.  With
respect to a non-monetary obligation or covenant, Tenant will be entitled to a
30 day notice and opportunity to cure provided; however, that if any such
non-monetary failure is not reasonably susceptible of being cured within such 30
day period, Landlord may not exercise any such rights or remedies unless Tenant
fails to commence to cure such failure within such 30 day period or thereafter
fails to diligently pursue a cure to completion.

 

Section 16

Surrender of Premises on Termination

 

16.01       At the expiration or earlier termination of the Term, Tenant will
surrender the Premises broom clean and in at least as good condition as it was
on the Commencement Date, reasonable wear and tear excepted, and, promptly upon
surrender, will deliver all keys, access cards and alarm codes, for the Premises
to Landlord at the place fixed for payment of Rent.  Neither the maintenance
obligations contained in Section 8.02 nor any other provision of this Lease
shall be interpreted so as to require Tenant to surrender the Premises to
Landlord in a condition better than the same were in as of the Commencement
Date.  All costs and expenses incurred by Landlord in connection with repairing
or restoring the Premises to the condition called for herein, together with the
costs, if any, of removing from the Premises any property of Tenant left
therein, will be invoiced to Tenant and payable as Additional Rent within twenty
(20) days after delivery of notice.  Tenant will, at its expense, repair any
damage to the Premises or the building caused by the installation or removal of
such furniture, fixtures, alterations, or additions so removed and restore the
Premises to good condition and repair.  Notwithstanding the foregoing, Tenant
shall not be required to remove any wiring or cabling installed during the Term.

 

--------------------------------------------------------------------------------


 

Section 17

Right to Mortgage, Subordination, Estoppel Certificate

 

17.01       Tenant agrees to execute and deliver within 10 days after request by
Landlord a written statement, acceptable to Tenant in its reasonable discretion,
in recordable form which certifies (i) that this Lease is in full force and
effect, (ii) the date of commencement and termination of this Lease, (iii) that
Rent is paid currently without any set-off or defense thereto, (iv) the amount
of Rent, if any, paid in advance, (v) that there are no uncured defaults by
Landlord or stating those claimed by Tenant, provided that such facts are
accurate and ascertainable, (vi) such other information requested by Landlord’s
Mortgagee, and (vii) containing a subordination, non-disturbance and attornment
provision, all substantially as set forth in the form annexed.

 

17.02       If any Mortgagee requests reasonable modifications to this Lease as
a condition to financing or refinancing the Premises, Tenant will not
unreasonably withhold or delay its consent thereto provided such modifications
do not (i) increase Tenant’s obligations or (ii) adversely affect the leasehold
interest hereby created, except Tenant may be required to give notices of any
defaults by Landlord to such lender and/or permit the curing of such defaults by
such lender within such time as lender may reasonably require.  Landlord shall
reimburse Tenant for the legal costs incurred by Tenant in reviewing the
proposed modifications.

 

17.03       Landlord reserves the right to subordinate this Lease to the lien of
any mortgage now or hereafter placed upon the Premises; and Tenant agrees to
execute any documents reasonably acceptable to Tenant, requested by Landlord or
any Mortgagee to confirm any such subordination within five business days of
such necessary request, provided such document(s) contain a non-disturbance
provision, all substantially as set forth in the form of subordination,
non-disturbance, and attornment agreement annexed.

 

17.04       At the request of any Mortgagee, this Lease may be made prior
(superior) to any such mortgage, and Tenant will then execute such other
documents and agreements giving priority to this Lease as such Mortgagee may
require.  Tenant agrees that upon such Mortgagee’s filing for record in the
applicable Register of Deed’s Office of a Notice of Subordination or any
document executed unilaterally by such Mortgagee subordinating the lien of the
mortgage to this Lease, such Lease will be prior to such mortgage.

 

17.05       Landlord will use best efforts to obtain from its Mortgagee a
non-disturbance provision for the benefit of Tenant stating that Tenant’s rights
under the Lease will not be disturbed by any Mortgagee or holder of a note
secured by a mortgage placed on the Premises at any time.

 

17.06       In the event any proceedings are brought for the foreclosure of, or
in the event of exercise of the power of sale under any mortgage or deed in lieu
of foreclosure made relating to the Land or building of which the demised
Premises is a part, Tenant will attorn to the purchaser upon any such
foreclosure or sale (“Purchaser”) and recognize such Purchaser as the Landlord
under this Lease.  In the event of any such attornment, this Lease will continue
in full force and effect as a direct lease between Tenant and the Purchaser upon
all the terms, covenants, conditions, and agreements set forth in this Lease. 
However, in no event will the Purchaser be:  (i) bound by any payment of Basic
Rent or Additional Rent made by the Tenant to the Landlord for more than one
month in advance, or (ii) bound by any amendment or modification of termination
of the Lease affecting the interest of the Purchaser made without the written
consent of Landlord’s Mortgagee or the Purchaser, or (iii) except with respect
to accrued offset rights, liable for any act or omission of any prior landlord
(including Landlord), or (iv) liable for the return of any security deposit
(unless any such security deposit has actually been received by such Purchaser).

 

--------------------------------------------------------------------------------


 

Section 18

Quiet Enjoyment

 

18.01       Landlord agrees that at all times when Tenant is not in default
under the provisions of and during the Term of this Lease, Tenant’s quiet and
peaceful enjoyment of the Premises will not be disturbed or interfered with by
Landlord or by any person claiming by, through, or under Landlord.

 

Section 19

Holding Over

 

19.01       If Tenant remains in possession of the Premises for more than two
(2) weeks after the expiration of this Lease without executing a new Lease, or
exercising any available Lease extension options, if any, it will be deemed to
be occupying the Premises as a tenant from month-to-month, subject to all of the
provisions of this Lease to the extent that they can be applicable to a
month-to-month tenancy, except that the Basic Rent for each month will be 110%
of the regular daily amount of Basic Rent owing by Tenant for the last month of
the Term (or extended Term, if applicable), together with the payment of
Additional Rent as required to be paid under the Terms of this Lease; provided,
however, that if Landlord will have notified Tenant that Landlord has executed,
or is prepared to execute, a lease with a new tenant for the Premises, or any
portion thereof, then the Basic Rent for each month of holdover will be 125% of
the regular monthly installments of Basic Rent owing by Tenant for the last
month of the Term (or extended Term, if applicable) together with the payment of
Additional Rent as required to be paid under the Terms of this Lease pending the
delivery of possession by Tenant as herein provided.  With respect to holdovers
of two weeks or less, holdover rent shall be charged at a daily rate for the
number of days of such holdover.  In no event will the Tenant be liable to
Landlord for any special, consequential, or indirect, or punitive damages.

 

Section 20

Security Deposit

 

20.01       Intentionally Omitted.

 

Section 21

Broker’s Commission

 

21.01       Landlord represents and warrants to Tenant that it has not dealt
with any broker or finder regarding this transaction other than Grubb & Ellis
Company and Danny Samson whose commissions will be paid by Landlord pursuant to
a separate agreement.  Tenant represents and warrants to Landlord that it has
not dealt with any broker or finder regarding this transaction other than
Grubb & Ellis Company, Danny Samson, and  T3 Realty Advisors.  Each party agrees
to indemnify and hold harmless the other from all loss, damage, cost, and
expenses, including attorneys’ fees, that the other party may suffer as a result
of any claim brought by any other broker, sales person, or finder with whom such
indemnifying party is alleged to have dealt with in connection with this
transaction.

 

Section 22

General

 

22.01       No smoking is allowed anywhere in any building which is part of the
Premises.

 

22.02       Tenant will indemnify, defend, and hold harmless the Landlord from
any liability for any claims or liabilities that arise in connection with
damages to any person or property, in, on, or about the Premises from any cause
arising out of Tenant’s use and occupancy of the Premises except to the extent
such damage is due to the negligence or misconduct of Landlord, its agents or
employees.

 

--------------------------------------------------------------------------------


 

22.03       The terms of this Lease are privileged and confidential, intended
only for the use of Landlord and Tenant.  Both parties shall keep the terms of
this Lease and any negotiations or agreements related hereto strictly
confidential and shall not disclose the same to any other persons or entities
excepting only (i) attorneys agents or employees involved in this transaction
who have agreed to keep all such information confidential as herein provided
(ii) as mutually and specifically agreed otherwise, (iii) as required by
Landlord in connection with any financing transactions, or (iv) as required by
order of any court or governmental authority with jurisdiction.  Upon written
request by Tenant, Landlord shall enter into a commercially reasonable
confidentiality agreement covering any confidential information that is
disclosed by Tenant.

 

22.04       In the event the square footage (or approximate square footage) of
the Improvements, Land, or Premises is identified in this Lease, the parties
agree that the Premises will be deemed to include such square footage as set
forth therein (or on any Exhibit); and in no event will Landlord or Tenant have
the right to challenge or modify the Basic Rent, Additional Rent, or any other
sums due hereunder as a result of any claimed or actual error or omission in the
square footage of the Premises.

 

22.05       Subject to reasonable guidelines and precautions imposed by Tenant,
Landlord may enter the Premises, at reasonable times and upon three business
days’ prior notice to Tenant for any commercially reasonable purpose.  Landlord
will have the right to enter the Premises after notice to Tenant at any time
should Landlord determine in its reasonable discretion a hazard or emergency
exists.  Tenant shall have the right to accompany Landlord at all times during
the periods Landlord accesses the Premises pursuant to this Section.  Landlord
shall keep confidential any confidential or proprietary information of which
Landlord becomes aware during any such period of access.  Landlord shall use
diligent efforts to minimize inconvenience to Tenant during such periods of
access.

 

22.06       Tenant will be responsible for and pay, before delinquency, all
municipal, county, and/or state taxes assessed during the Term against any
personal property of any kind owned or placed in, upon, or about the Premises by
Tenant.

 

22.07       The submission of this Lease to Tenant is for examination purposes
only and does not constitute a reservation of, or option for, Tenant to lease,
or otherwise create any interest of Tenant in, the Premises.  The return to
Landlord by Tenant of executed copies of this Lease will not be binding upon
Landlord, notwithstanding any preparation nor anticipatory reliance or
expenditures by Tenant, and notwithstanding any representation made by any
broker or agent of Landlord, unless and until Landlord has, in fact, executed
and actually delivered a fully-executed copy of this Lease to Tenant.

 

22.08       Tenant will pay all Rent to Landlord in U.S. currency; or in the
event of payment by check or money order, such funds will be cleared and
available for use by Landlord by the due date.  Landlord will have no obligation
to accept Rent after the due date except as herein provided or to accept less
than the full amount of Rent due and owing.  If Landlord accepts less than the
full amount of Rent owing, Landlord may apply such payment towards any of
Tenant’s obligations due Landlord.  Landlord’s acceptance of partial payment of
Rent will not be construed as a waiver of (i) the amount still unpaid or (ii) a
default under this Lease.  If any check given to Landlord by Tenant is not
honored by the bank upon which it is drawn, Landlord, at its option, may require
all payments made by Tenant to Landlord over the following six months to be paid
by a bank or cashier’s check.

 

22.09       The term “Landlord” as used in this Lease is limited to mean and
include only the owner of fee title to the Premises at the time in question; and
in the event of any transfer or transfers of the title to such fee, Landlord
herein named (and in case of any subsequent transfers or conveyances, the then
grantor) will automatically be freed and relieved from and after the date of
such transfer or conveyance of all liability for the performance of any
covenants or obligations on the part of Landlord contained in this Lease
thereafter to be performed.  Landlord shall be deemed to be in default of this
Lease if Landlord fails to make any payments to

 

--------------------------------------------------------------------------------


 

Tenant required under this Lease and such failure continues for ten (10) days
after written notice from Tenant to Landlord, or if Landlord shall be in default
in the prompt and full performance of any other of its promises, covenants or
agreements contained in this Lease and such default in performance continues for
more than thirty (30) days after written notice thereof from Tenant to Landlord
specifying the particulars of such default or breach of performance; provided,
however, that if the default complained of, other than for the payment of
monies, is of such a nature that the same cannot be rectified or cured within
such thirty (30) day period, then such default shall be deemed to be rectified
or cured if Landlord, within such thirty (30) day period, shall have commenced
such cure and shall continue thereafter with due diligence to cause such cure to
be completed.  Upon any default of this Lease by Landlord, Tenant shall be
entitled to pursue any and all remedies available to Tenant at law or in
equity.  If Landlord fails to perform any provision of this Lease upon
Landlord’s part to be performed, and if, as a consequence of such default,
Tenant recovers a money judgment against Landlord, such judgment must be
satisfied only out of the proceeds of sale received upon execution of such
judgment levied against the right, title, and interest of Landlord in the
Premises only, and not against any other property or interests of Landlord; and
neither Landlord nor any of its partners, members, employees, or affiliates will
be liable for any deficiency.  Landlord will not be personally liable for any
deficiency beyond its interest in the Premises.  If Landlord shall at any time
be in default pursuant to the terms and conditions of this Lease attributable to
its failure to perform any act which Landlord is obligated to perform under this
Lease, and (except in the case of emergency) should such failure continue beyond
applicable grace periods, Tenant may, but shall not be obligated so to do, after
ten (10) business days’ written notice to and demand upon Landlord explicitly
setting forth the basis for Tenant’s claim of default and specifying that Tenant
intends to invoke Tenant’s rights under this Section 22.09 (or without notice to
or demand upon Landlord in the case of any emergency) (“Tenant’s Self-Help
Notice”), and without waiving, or releasing Landlord from, any obligations of
Landlord in this Lease contained, perform such act which Landlord is obligated
to perform under this Lease in such manner and to such extent as may be
reasonably necessary. All sums reasonably so incurred and paid by Tenant and all
reasonable and necessary costs and expenses of Tenant incidental to Tenant’s
proper exercise of self-help rights pursuant to this Section 22.09, together
with interest thereon at the Default Rate, shall be payable to the Tenant within
thirty (30) days of Tenant’s furnishing Landlord an invoice therefor,
accompanied by reasonable substantiation, and Landlord covenants to pay any such
sum or sums with interest as aforesaid if not timely paid. If Landlord fails to
reimburse Tenant for the sums paid by Tenant within thirty (30) days of Tenant’s
invoice (together with supporting documentation), then subject to the last
sentence of this paragraph, Tenant shall have the right to offset the amount of
such sums demanded by Tenant against Rent payable under this Lease until offset
in full. Notwithstanding the foregoing, Tenant shall have no right to reduce any
monthly installment of Rent by more than thirty-three percent (33%) of the
amount of Rent which would otherwise have been due and payable by Tenant to
Landlord, unless the aggregate amount of such deductions over the remainder of
the Term (as the same may have been extended) will be insufficient to fully
reimburse Tenant for the amount demanded by Tenant, in which event Tenant may
effect such offset by making deductions from each monthly installment of Rent in
equal monthly amounts over the balance of the remainder of the Term.

 

22.10       Landlord, in its discretion, reserves the right to establish
reasonable, nondiscriminatory rules and regulations pertaining to the
maintenance and operation of the Premises and to do such other acts as in the
Landlord’s judgment may be desirable in order to preserve, protect, and promote
the Premises.  If no rules or regulations are annexed, Landlord reserves the
right to establish such reasonable rules or regulations as Landlord determines
in its sole and reasonable judgment to be necessary for the orderly and
efficient operation of the building provided such rules do not unreasonably
interfere with Tenant’s conduct of its business or use and enjoyment of the
Premises.

 

22.11       Landlord will not be liable to the Tenant, or to anyone claiming by,
through, or under Tenant, for any loss or damage arising out of any acts or
omissions of persons occupying any part of the Premises, or for the cessation of
the heating, elevator, lighting, ventilating, air conditioning, power, and water
systems, or cleaning, or other services, if any, or for the interruption of the
use of any facilities by reason of accidents, strikes, or the making of repairs,
alterations, or improvements, or for any disruptions caused as a result of any

 

--------------------------------------------------------------------------------


 

tenant improvements or maintenance work, or inability to secure a proper supply
of fuel, gas, steam, water, electricity (or any utility), labor, or supplies, or
due to the Improvements or any part thereof, or appurtenance thereof becoming
out of order, or for theft or burglary, or terrorist activity, or caused by
water, snow, frost, steam, sewage, gases, fire, smoke, toxic mold, or electric
current, or the bursting or leakage of any tanks, pipes, or conduits conveying
any of the same, or suffered through any act or neglect of the Tenant, its
employees, associates, or agents, or other occupants of the building, and none
of the above will be considered or construed as an actual or constructive
eviction of the Tenant, nor will it, in any way, operate to release the Tenant
from the prompt and punctual performance of all the covenants and agreements
contained in this Lease.

 

22.12       Landlord shall indemnify and save harmless Tenant, and the
directors, officers, agents, and employees of Tenant, against and from all
claims, expenses, or liabilities of whatever nature (a) arising directly or
indirectly from any default or breach by Landlord or Landlord’s contractors,
licensees, agents, servants, or employees under any of the terms or covenants of
this Lease; or (b) arising directly or indirectly from any accident, injury, or
damage to any person or property, to the extent such accident, injury, or damage
results, or is claimed to have resulted, from any negligent act or omission, or
negligence on the part of Landlord, or Landlord’s contractors, licensees,
agents, servants, employees, or customers, or anyone claiming by or through
Landlord; provided, however, that in no event shall Landlord be obligated under
this Section 22.12 to indemnify or save harmless Tenant, or the directors,
officers, agents, employees of Tenant, to the extent such claim, expense, or
liability results from any omission, fault, negligence, or other misconduct of
Tenant or the officers, agents, or employees of Tenant.  This indemnity and hold
harmless agreement shall include, without limitation, indemnity against all
expenses, attorneys’ fees and liabilities incurred in connection with any such
claim or proceeding brought thereon and the defense thereof with counsel
reasonably acceptable to Tenant.  At the request of Tenant, Landlord shall
defend any such claim or proceeding directly on behalf and for the benefit of
Tenant.

 

22.13       This Lease, including any printed forms, riders, schedules, or
exhibits attached hereto, sets forth all of the covenants, agreements,
conditions, and understandings between Landlord and Tenant concerning the
Premises; and there are no covenants, agreements, inducements, representations,
conditions, or understandings, either oral or written, between the parties
hereto, other than those set forth herein.  This Lease may be modified or
amended only by a written agreement signed by the party to be bound.  The
covenants, conditions, and agreements herein are binding on the heirs,
successors, representatives, and assigns of the parties hereto, provided,
however, that no assignment by, from, through, or under Tenant in violation of
the provisions hereof will vest in such purported assignee any right, title, or
interest whatsoever.  Whenever possible, each provision of this Lease will be
interpreted in such a manner as to be valid under applicable law; and to the
extent any provision is invalid or prohibited under applicable law, such
provision will be ineffective to the extent of such validity or provision,
without invalidating the remainder of such provision, or the remaining
provisions of this Lease.  The failure of either party to insist on strict
performance of any condition herein provided or exercise any other rights will
not be construed as a waiver of such condition or option.  Each of the parties
hereto acknowledge that they or their attorneys have participated in the
negotiation and preparation of this Lease; and in order to avoid the application
of any rule construing contractual language against the drafter, both parties
agree that the provisions contained herein will be construed without prejudice
to the party who actually memorialized the document in its final form.  Tenant
acknowledges it has been given an opportunity to have this Lease reviewed by
legal counsel of its choice.  This Lease will not confer any rights or remedies
upon any third parties other than the parties to this Lease and their respective
successors and permitted assigns.

 

22.14       Tenant shall not use, occupy, suffer or permit the Premises (or any
part thereof) to be used in any manner, or suffer or permit anything to be
brought into or kept therein, which would, in Landlord’s reasonable judgment,
(a) be in violation of any law, ordinance, or regulation, (b) interfere with any
adjoining property, (c) make unobtainable at standard rates from any reputable
insurance company any fire insurance with extended coverage or liability,
elevator, boiler, umbrella, terrorism, environmental, or other insurance (unless

 

--------------------------------------------------------------------------------


 

Tenant pays the increase), (d) cause injury or damage to the Premises,
(e) constitute a public or private nuisance, or (f) violate any certificate of
occupancy pertaining to the Premises.

 

22.15       If any governmental license or permit shall be required for the
proper and lawful conduct of Tenant’s business in (or any approved subtenant’s
business) or occupancy of the Premises, then Tenant, at its sole expense, shall
procure and thereafter maintain (or cause to be maintained) such license or
permit and submit the same to Landlord for inspection upon Landlord’s request. 
Tenant shall comply with the terms and conditions of each such license and/or
permit.

 

22.16       Tenant represents, warrants and covenants that Tenant is not
(i) listed on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Asset Control, Department of the Treasury
(“OFAC”) pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25,
2001) (“Order”) and all applicable provisions of Title III of the USA PATRIOT
ACT (Public Law No. 107-56 (October 26, 2001)); (ii) listed on the Denied
Persons List and Entity List maintained by the United States Department of
Commerce; (iii) listed on the List of Terrorists and List of Disbarred Parties
maintained by the United States Department of State; (iv) listed on any list or
qualification of “Designated Nationals” as defined in the Cuban Assets Control
Regulations 31 C.F.R. Part 515; (v) listed on any other publicly available list
of terrorists, terrorist organizations or narcotics traffickers maintained by
the United States Department of State, the United States Department of Commerce
or any other governmental authority or pursuant to the Order, the rules and
regulations of OFAC (including without limitation the Trading with the Enemy
Act, 50 U.S.C. App. 1-44; the International Emergency Economic Powers Act, 50
U.S.C. §§ 1701-06; the unrepealed provision of the Iraqi Sanctions Act, Publ. L.
No. 101-513; the United Nations Participation Act, 22 U.S.C. § 2349 aa-9; The
Cuban Democracy Act, 22 U.S.C. §§ 60-01-10; The Cuban Liberty and Democratic
Solidarity Act, 18 U.S.C. §§ 2332d and 233; and The Foreign Narcotic Kingpin
Designation Act, Publ. L. No. 106-201, all as may be amended from time to time);
or any other applicable requirements contained in any enabling legislation or
other Executive Orders in respect of the Order (the Order and such other rules,
regulations, legislation or orders are collectively called the “Orders”);
(vi) engaged in activities prohibited in the Orders; or (vii) has not been
convicted, pleaded nolo contendere, indicted, arraigned or custodially detained
on charges involving money laundering or predicate crimes to money laundering,
drug trafficking, terrorist-related activities or other money laundering
predicate crimes or in connection with the Bank Secrecy Act (31 U.S.C. §§ 5311
et. seq.).

 

22.17       Unless specifically stated to the contrary in this Lease, any
notice, demand, request, or other communication or document which may be or is
required to be given hereunder will be in writing and may be sent by United
States certified mail, return receipt requested, postage prepaid, by personal
delivery, by overnight delivery service, by facsimile, or by other comparably
reliable means and will be deemed to have been given upon the date of receipt or
two days after the date of mailing, whichever of such dates is the first to
occur.  Landlord and Tenant may use a nationally-recognized courier express
company to send overnight notices or demands, in which event the date of
delivery of such notice or demand will be deemed to be the day after the date of
delivery of such notice or demand to the express company, as indicted on the
receipt of such company.  Notices to Landlord will be given at the address set
forth for the payment of Rent, and notices to Tenant will be given at Arsenal on
the Charles, 321 Arsenal Street, Watertown, MA 02472, Attention: General
Counsel, with a copy to Paul Jakubowski, Esq., WilmerHale LLP, 60 State Street,
Boston, MA 02109, or to such other address as may have been last furnished in
writing to the other party for such purpose.

 

22.18       In the event of any litigation between the parties regarding this
Lease, the losing party will pay to the prevailing party all reasonable expenses
and court costs, including reasonable attorneys’ fees incurred by the prevailing
party.  A party will be considered the prevailing party if (i) it initiated the
litigation and substantially obtains the relief it sought either through trial
or judgment, (ii) the other party withdraws its action without substantially
obtaining the relief it sought, or (iii) it did not initiate the litigation and
judgment is entered for either party but without substantially granting the
relief sought.

 

--------------------------------------------------------------------------------


 

22.19       Regardless of any reference to the words “sole” or “absolute” (but
except for matters which will have an adverse effect on the (a) structural
integrity of the Premises; (b) the Premises’ plumbing, heating, life safety,
ventilating, air conditioning, mechanical or electrical systems; or (c) the
exterior appearance of the Premises, whereupon in each such case Landlord’s or
Tenant’s duty is to act in good faith and in compliance with this Lease), any
time the consent of Landlord or Tenant is required, such consent shall not be
unreasonably withheld, conditioned or delayed.  Whenever this Lease grants
Landlord or Tenant the right to take action, exercise discretion, establish
rules and regulations or make allocations or other determinations, Landlord and
Tenant shall act reasonably and in good faith.

 

[Signatures Next Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Net Lease as of the
day and year first above written.

 

Signed:

 

 

 

LANDLORD:

TENANT:

 

 

39000 Associates LLC

A123 Systems, Inc.

a Michigan limited liability company

a Delaware corporation

 

 

 

 

 

/s/ JoAnne Thompson

 

 

/s/ Michael Rubino

By:

JoAnne Thompson

 

By:

Michael Rubino

Its:

CFO

 

Its:

VP and CFO

 

--------------------------------------------------------------------------------

 

Exhibit A — Premises

 

LEGAL DESCRIPTION

 

Land situated in the City of Livonia, Wayne County, Michigan, described as
follows:

 

Part of the Southwest ¼ of Section 6, Town 1 South, Range 9 East, City of
Livonia, Wayne County, Michigan, more particularly described as:

 

Commencing at the Southwest corner of said Section 6; thence North 81 degrees 53
minutes 21 seconds West 0.61 feet to the Historical location of the Southwest
corner of said Section 6; thence South 88 degrees 14 minutes 49 seconds East
947.38 feet, along the South line of said Section 6 and the centerline of Seven
Mile Road; thence North 01 degrees 45 minutes 11 seconds East 60.00 feet to the
Point of Beginning; thence North 03degrees 00 minutes 56 seconds East 160.04
feet to the Easterly line of Pentagon Centre Condominium, being Wayne County
Condominium Plan 437, Master Deed recorded in Liber 29370 Page 706, Wayne County
Records, as amended; thence following seven courses along the Easterly of said
Pentagon Centre Condominium, North 29 degrees 16 minutes 42 seconds East 173.19
feet and North 02 degrees 15 minutes 12 seconds West 308.12 feet and South 85
degrees 24 minutes 31 seconds West 183.49 feet and North 04 degrees 35 minutes
47 seconds West 41.82 feet and North 24 degrees 54 minutes 13 seconds East
350.00 feet and North 20 degrees 45 minutes 47 seconds West 190.00 feet and
North 04 degrees 54 minutes 13 seconds East 592.96 feet; thence South 59 degrees
47 minutes 02 seconds East 75.48 feet; thence South 84 degrees 29 minutes 49
seconds East 165.30 feet; thence North 15 degrees 30 minutes 11 seconds East
325.68 feet; thence South 88 degrees 47 minutes 02 seconds East 547.97 feet
(previously described as 546.01 feet) to the Westerly Right-Of-Way line of I-275
Highway; thence the following nine courses along the Westerly right-of-way line
of said I-275 Highway, 49.32 feet along a curve to the right, said curve having
a radius of 5593.38 feet, a central angle of 00 degrees 30 minutes 19 seconds
and a chord bearing and distance of South 19 degrees 19 minutes 55 seconds East
49.32 feet (previously described as 49.33 feet along a curve to the right, said
curve having a radius of 5593.58 feet, a central angle of 00 degrees 30 minutes
19 seconds and a chord bearing and distance of South 22 degrees 23 minutes 29
seconds East 49.33 feet) and South 16 degrees 42 minutes 14 seconds East 173.87
feet and South 02 degrees 03 minutes 16 seconds West 886.13 feet and South 24
degrees 29 minutes 57 seconds West 175.73 feet and South 35 degrees 22 minutes
18 seconds West 443.28 feet and South 01 degrees 45 minutes 11 seconds West
213.05 feet and South 46 degrees 45 minutes 11 seconds West 175.78 feet and
North 88 degrees 14 minutes 49 seconds West 210.00 feet and South 01 degrees 45
minutes 11 seconds West 40.00 feet to the Northerly Right-of-Way line of said
Seven Mile Road; thence North 88 degrees 14 minutes 49 seconds West 248.59 feet
(previously described as 248.95 feet), along the Northerly Right-of-Way line of
said Seven Mile Road to the Point of Beginning.  All of the above being subject
to easements, restrictions and right-of-ways of record.

 

--------------------------------------------------------------------------------


 

Exhibit B — Plans

 

[g24602ki05i001.jpg]

 

--------------------------------------------------------------------------------


 

Exhibit B — Plans (continued)

 

[g24602ki05i002.jpg]

 

--------------------------------------------------------------------------------


 

SAMPLE - TENANT ESTOPPEL

 

Mortgagee:

 

Re:                             Lease (the “Lease”) between
                                            , as Landlord, and
                                               (“Tenant”) dated
                                       for approximately                   
square feet of space (“the “Premises”) in
                                          ,                                    
, MI (the “Project”).

 

Ladies and Gentlemen:

 

Tenant understands that [Mortgagee] (together with any of its successors of or
assignees or subsequent holders of the Loan, the (“Lender”) intends to make a
loan (the “Loan”) to Landlord or Landlord’s successor or designee approved by
Lender (“Borrower”) to be secured by the Project.  Tenant presently leases the
Premises pursuant to the Lease; and, in connection with the foregoing, Tenant
does hereby certify to Borrower and Lender as follows:

 

A.                           Tenant acknowledges that the initial term of the
original Lease commenced on                                      and now expires
                            , unless sooner terminated in accordance with the
terms of the Lease.  Tenant has no further option to renew or extend the lease
term, except: 
                                                                                      .

 

B.                             The currently monthly base rent under the Lease
is $               and has been paid by Tenant through
                              .  Tenant is obligated to pay rent to Landlord at
the rate set forth in the Lease.  Tenant is current with respect to, and is
paying the full rent and other charges stipulated in, the Lease with no present
offsets, deductions, defenses, or claims; and Tenant has not prepaid any rent or
other amounts to Landlord other than rent and other charges due and payable in
the calendar month of this certification.

 

C.                             To Tenant’s knowledge, the Lease is in full force
and effect; there are no amendments or modifications of any kind to the Lease,
except as referenced above (if any); there are no other promises, agreements,
understandings, or commitments between Landlord and Tenant relating to the
Premises leased under the Lease; and Tenant has not given Landlord any notice of
termination thereunder.

 

D.                            There has not been and is now no subletting of the
Premises, or any part thereof, or assignment by Tenant of the Lease, or any
rights therein, to any party, except                                           .

 

E.                              A security (or no security) deposit has been
given by Tenant under the terms of, or with respect to, the Lease.

 

F.                              To Tenant’s knowledge, no uncured default, event
of default, or breach by Landlord exists under the Lease; no known facts or
circumstances currently exist that, with the passage of time, will or could
constitute a default, event of default, or breach under the Lease.  Tenant has
made no claim against Landlord alleging Landlord’s default under the Lease.

 

G.                             Tenant is in complete possession of the Premises
and has accepted the Premises, including any work of Landlord performed thereon
pursuant to the terms and provisions of the Lease.

 

H.                            Tenant has no option or right to purchase the
Project of which the Premises is a part.

 

I.                                 Tenant agrees to provide copies of all
notices given Landlord under the Lease to Lender at the following address:

 

--------------------------------------------------------------------------------


 

 

Lender:

 

 

 

 

 

 

 

With copies to:

 

 

 

J.                                        Tenant acknowledges that Lender is
about to make the Loan to Borrower and receive as part of the security for such
loan (i) a mortgage encumbering Borrower’s fee interest in the Project and the
rents, issues, and profits of the Lease (the “Mortgage”), and (ii) an assignment
of leases and rents (“Assignment of Leases”) which affects the Lease, and that
Lender (and persons or entities to whom the Mortgage and/or Assignment of Leases
may subsequently be assigned) is relying upon the representations and warranties
contained herein in making such Loan.  Further, Tenant has notice that the Lease
and the rent and all other sums due thereunder have been assigned or are to be
assigned to Lender as security for the aforesaid loan secured by the Mortgage. 
In the event that Lender (or any person or entity to whom the Mortgage and/or
the Assignment of Leases may subsequently be assigned) notifies Tenant of a
default under the Mortgage and/or the Assignment of Leases and demand that
Tenant pay its rent and all other sums due under the Lease to Lender (or such
future lender), Tenant shall honor such demand and pay its rent and all other
sums due under the Lease directly to Lender (or such future lender) or as
otherwise required pursuant to such notice.  Tenant agrees to notify Lender of
any default(s) by Landlord under the Lease; Lender shall have the same right to
cure such default(s) as is provided to Landlord under the Lease.

 

K.                                    Tenant agrees that Landlord and Lender
shall be entitled to rely upon Tenant’s certifications set forth herein.  The
undersigned representative of Tenant is duly authorized and fully qualified to
execute this instrument on behalf of Tenant.

 

IN WITNESS WHEREOF, Tenant has executed this instrument on
                                                  .

 

 

TENANT:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SAMPLE - SUBORDINATION, NON-DISTURBANCE, AND ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NON-DISTURBANCE, AND ATTORNMENT AGREEMENT executed on the
date(s) indicated on each acknowledgment, but to be effective as of
                                    , among [Mortgagee]
                                         (hereinafter referred to as “Lender”),
                                                             (hereinafter
referred to as “Tenant”), and (hereinafter referred to as “Landlord”).

 

S T A T E M E N T      O F      B A C K G R O U N D

 

Landlord and Tenant have entered into that certain lease (hereinafter referred
to as the “Lease”) dated                     , [amended by a
                             dated                 ] relating to the premises
described therein (hereinafter referred to as the “Premises”) and being part of
the Property (as hereinafter described).  Lender has made or has committed to
make a loan to Landlord secured by a mortgage (hereinafter referred to as the
“Mortgage”) and an assignment of leases and rents from Landlord to Lender
covering certain property described in Exhibit A attached hereto and by this
reference made a part hereof (the “Property”) which includes the Premises. 
Tenant has agreed that the Lease shall be subject and subordinate to the
Mortgage held by Lender, provided Tenant is assured of continued occupancy of
the Premises under the terms of the Lease.

 

S T A T E M E N T      O F      A G R E E M E N T

 

For and in consideration of the mutual covenants herein contained, the sum of
$10.00 and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged,  it is hereby agreed as follows:

 

1.                                       Lender, Tenant, and Landlord do hereby
covenant and agree that the Lease with all rights, options (including options to
acquire or lease all or any part of the Premises), liens, and charges created
thereby is and shall continue to be subject and subordinate in all respects to
the Mortgage and to any renewals, modifications, consolidations, replacements,
and extensions thereof and to all advancements made thereunder.

 

2.                                       Lender does hereby agree with Tenant
that, in the event Lender becomes the owner of the Premises by foreclosure,
conveyance in lieu of foreclosure, or otherwise (a) the Lease shall continue in
full force and effect as a direct Lease between the succeeding owner of the
Property and Tenant, upon and subject to all of the terms, covenants, and
conditions of the Lease, for the balance of the term of the Lease; and Lender
will not disturb the possession of Tenant or any of Tenant’s rights under the
Lease, and (b) the Premises shall be subject to the Lease, and Lender shall
recognize Tenant as the tenant of the Premises for the remainder of the term of
the Lease in accordance with the provisions thereof; provided, however, that
Lender shall not be subject to any claims or defenses which Tenant might have
against any prior landlord (including Landlord), but Lender agrees that Tenant
shall have the right to apply accrued rent offset rights against the rent
payable under the Lease until such offsets have been exhausted; nor shall Lender
be liable for any act or omission of any prior landlord (including Landlord),
nor shall Lender be bound by any rent or additional rent which Tenant might have
paid for more than the current month or any security deposit or other prepaid
charge paid to any prior landlord (including Landlord), nor shall it be bound by
any amendment or modification of the Lease made without its written consent.  
Nothing contained herein shall prevent Lender from naming Tenant in any
foreclosure or other action or proceeding initiated by Lender pursuant to the
Mortgage to the extent necessary under applicable law in order for Lender to
avail itself of and complete the foreclosure or other remedy.

 

3.                                       Tenant does hereby agree with Lender
that, in the event Lender becomes the owner of the Premises by foreclosure,
conveyance in lieu of foreclosure, or otherwise, then Tenant shall attorn to and
recognize

 

--------------------------------------------------------------------------------


 

Lender as the Landlord under the Lease for the remainder of the term thereof;
and Tenant shall perform and observe its obligations thereunder, subject only to
the terms and conditions of the Lease.  Tenant further covenants and agrees to
execute and deliver upon request of Lender an appropriate agreement of
attornment to Lender and any subsequent titleholder of the Premises, such
agreement to be in form reasonably acceptable to Tenant.

 

4.                                       Tenant acknowledges that Landlord will
execute and deliver to Lender an assignment of the Lease as security for said
loan.  Tenant agrees to notify Lender of any default(s) by Landlord under the
Lease; Lender shall have the same right to cure such default(s) as is provided
to Landlord under the Lease.

 

5.                                       Lender shall have no obligation or
incur any liability with respect to the construction or completion of the
improvements in which the Premises are located, or for completion of the
Premises, or any improvements for Tenant’s use and occupancy.  Lender shall have
no obligations nor incur any liability with respect to any warranties of any
nature whatsoever, including, without limitation, any warranties respecting use,
compliance with zoning, hazardous wastes, or environmental laws, Landlord’s
title, Landlord’s authority, habitability, or fitness for purpose or
possession.  In the event that Lender shall acquire title to the Premises [or
the Property], Lender shall have no obligation, nor incur any liability, beyond
Lender’s then equity interest, if any, in the Premises; and Tenant shall look
exclusively to such equity interest of Lender, if any, in the Property for the
payment and discharge of any obligations or liability imposed upon Lender
hereunder under the Lease or under any new lease of the Property.

 

6.                                       If any portion or portions of this
Agreement shall be held invalid or inoperative, then all of the remaining
portions shall remain in full force and effect; and, so far as is reasonable and
possible, effect shall be given to the intent manifested by the portion or
portions held to be invalid or inoperative.

 

7.                                       This Agreement shall be governed by and
construed in accordance with the laws of the State in which the Property is
located.

 

8.                                       Lender shall not, either by virtue of
the Mortgage, the Assignment of Leases, or this Agreement, be or become a
mortgagee in possession or be or become subject to any liability or obligation
under the Lease or otherwise until Lender shall have acquired the interest of
Landlord in the Premises, by foreclosure or otherwise; and then such liability
or obligation of Lender under the Lease shall extend only to those liabilities
or obligations accruing subsequent to the date that Lender has acquired the
interest of Landlord in the Premises as modified by the terms of this Agreement.

 

9.                                       Any and all notices, elections,
approvals, consents, demands, requests, and responses thereto (“Communications”)
permitted or required to be given under this Agreement shall be in writing and
shall be deemed to have been properly given and shall be effective upon the
earlier of receipt thereof or deposit thereof in the United States mail, postage
prepaid, certified with return receipt requested, to the other party at the
address of such other party set forth herein below or at such other address
within the continental United States as such other party may designate by notice
specifically designated as a notice of change of address and given in accordance
herewith; provided, however, that the time period in which a response to any
Communications must be given shall commence on the date of receipt thereof; and
provided further that no notice of change of address shall be effective with
respect to Communications sent prior to the time of receipt thereof.  Any
notice, if given to Lender, must be addressed as follows, subject to change as
provided hereinabove:

 

Lender:

 

--------------------------------------------------------------------------------


 

With copies to:

 

and, if given to Tenant, must be addressed as follows, subject to change as
provided hereinabove:

 

 

and, if given to Landlord, must be addressed as follows, subject to change as
provided hereinabove:

 

 

10.                                 This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, legal
representatives, successors, successors-in-title, and assigns.  When used
herein, the term “Landlord” refers to Landlord and to any successor to the
interest of Landlord under the Lease; and the term “Lender” refers to Lender and
to any successor-in-interest of Lender under the Mortgage.

 

11.                                 This Agreement may be executed in any number
of counterparts, each of which shall be effective only upon delivery and
thereafter shall be deemed an original, and all of which shall be taken to be
one and the same instrument, for the same effect as if all parties hereto had
signed the same signature page.  Any signature page of this Agreement may be
detached from any counterpart of this Agreement without impairing the legal
effect of any signatures thereon and may be attached to another counterpart of
this Agreement identical in form hereto but having attached to it one or more
additional signature pages.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
to be effective as of the date set forth in the first paragraph hereof.

 

 

LENDER:

 

 

 

 

 

                                                                                                        ,

 

a

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

STATE OF

§

 

§

COUNTY OF

§

 

BEFORE ME, a Notary Public in and for said County and State, personally appeared
[Name], [Title] of [Company] a
                                                                  , LENDER in
the foregoing; and he/she acknowledged that he/she did sign said instrument for
and on behalf of said corporation, as the voluntary act and deed of said
corporation, for all the uses and purposes therein mentioned.

 

IN TESTIMONY WHEREOF, I have hereunto subscribed my name and affixed my notarial
seal on                                      
                                                              .

 

 

 

 

Notary Public

 

 

 

Commission Expiration Date:

 

--------------------------------------------------------------------------------


 

 

TENANT:

 

 

 

 

 

                                                                                                       ,

 

a

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

(CORPORATE SEAL)

 

 

 

 

STATE OF

§

 

§

COUNTY OF

§

 

BEFORE ME, a Notary Public in and for said County and State, personally appeared
[Name], [Title} of [Company], a                                  , TENANT in the
foregoing; and he/she acknowledged that he/she did sign said instrument for and
on behalf of said                               , as the voluntary act and deed
of said corporation, for all the uses and purposes therein mentioned.

 

IN TESTIMONY WHEREOF, I have hereunto subscribed my name and affixed my notarial
seal on                                      
                                                              .

 

 

 

 

Notary Public

 

 

 

Commission Expiration Date:

 

--------------------------------------------------------------------------------


 

 

LANDLORD:

 

 

 

 

 

                                                                                                       ,

 

a

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

Authorized Member

 

 

 

 

STATE OF

§

 

§

COUNTY OF

§

 

BEFORE ME, a Notary Public in and for said County and State, personally appeared
                  , Authorized Member                         
                                          , LANDLORD in the foregoing; and
he/she acknowledged that he/she did sign said instrument for and on behalf of
said company as the voluntary act and deed of said company, for all the uses and
purposes therein mentioned.

 

IN TESTIMONY WHEREOF, I have hereunto subscribed my name and affixed my notarial
seal on                                      
                                                              .

 

 

 

 

Notary Public

 

 

 

Commission Expiration Date:

 

--------------------------------------------------------------------------------
